Citation Nr: 1015029	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  99-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for headaches and a 
psychiatric disorder to include as due to undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1990 to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO).

This matter was previously remanded by the Board for further 
development in July 2001, May 2007, and April 2008.  The 
Board again remanded for further development in August 2009.  
Such has been completed and this matter is returned to the 
Board for further consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.	Hypertension was not manifested during service and is not 
related to the Veteran's service.

2.	The Veteran's headaches are shown to be attributable to 
the diagnosis of hypertension.

3.	The Veteran's psychiatric disorder is shown to be 
attributable to the diagnosis of hypertension, among other 
non-service connected disabilities.

4.	Headaches and a psychiatric disorder were not manifested 
during service and are not related to the Veteran's 
service.






CONCLUSION OF LAW

1.	Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2009).

2.	The Veteran does not exhibit signs and symptoms of 
headaches or psychiatric disability as a manifestation of 
an undiagnosed illness that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 
2002);   38 C.F.R. §§ 3.303, 3.317 (2009).

3.	Headaches or psychiatric disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The originating agency provided the Veteran with the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in April 2002, February 2003, November 2005, and May 
2007.  The Veteran was also provided with the requisite 
notice with respect to the disability-rating and effective-
date elements of his claims in March 2006, January 2007, June 
2008, and December 2008.  Therefore, the Board is satisfied 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the Veteran by obtaining service and reserve medical 
records as well as VA and private treatment records.  The 
originating agency also afforded the Veteran appropriate 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records that could be obtained to substantiate any of his 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims in 
November 2006.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.

Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.317 (2006), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2006).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2006).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity is measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2006).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Hypertension

Under the VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

The Veteran testified before the Board in July 2009 that he 
started receiving treatment for hypertension years after 
separation from service but could not give an approximate 
number of years.  He was prescribed blood pressure medication 
by his primary physician and discussed his problem with 
headaches and high blood pressure.  The Veteran stated that 
the private physician did not know what caused the 
hypertension or the headaches and did not review his service 
medical records.  See Board hearing transcript, dated July 
2009. 

Post-service treatment records include an October 1996 
Persian Gulf Clinic evaluation where his blood pressure was 
120/80 (systolic pressure/diastolic pressure).  See VA 
Outpatient treatment record, dated October 1996.

The Veteran underwent a general VA examination on August 
1997.  The Veteran's blood pressure were 130/104, 130/100, 
130/100 and was diagnosed with hypertension but did not give 
an opinion whether it was related to service.  See VA 
examination, dated August 1997.

In July 2001, the Board remanded the issue of entitlement to 
service connection for hypertension for further development.  
At that time, the Board acknowledged that the medical 
evidence did not show that the Veteran was diagnosed with 
hypertension within one year of his discharge from service, 
but the evidence did document the presence of hypertension 
thereafter.  The Board, therefore, determined that a medical 
opinion adequately addressing the etiology of the Veteran's 
hypertension should be obtained.

While the case was in remand status, the Veteran underwent a 
VA examination in March 2005.  His blood pressure readings 
were 162/100, 158/98, and 158/96.  The VA examiner provided a 
diagnosis of hypertension and opined that the Veteran's blood 
pressure was "as likely as not essential."  The VA examiner 
maintained that medication, diet, exercise, and weight loss 
would likely control the Veteran's blood pressure.  The VA 
examiner neither indicated that she reviewed the claims files 
nor provided an opinion as to whether the Veteran's 
hypertension was etiologically related to the Veteran's 
service.  See VA examination, dated March 2005.

However, the Board noted that private treatment records from 
Univera of Central New York show a blood pressure reading of 
130/100 in March 1992, or within one year of the Veteran's 
discharge from active service.  The Board found this reading 
showed a high diastolic pressure.  However, blood pressure 
readings of 114/86 in September 1991, 112/80 in April 1992, 
and 120/90 in July 1992 did not meet the criteria for 
hypertension.  Given the March 1992 blood pressure reading, 
this matter was remanded for an opinion regarding the 
etiology of the Veteran's hypertension.

The Veteran underwent another VA examination in July 2007.  
The Veteran's blood pressure was checked three times with the 
following readings: 138/100, 140/100, 140/100.  However, the 
Board found the report of the examination to be inadequate.  
Although the VA examiner stated that he reviewed the claims 
files, an opinion was not provided as to whether the blood 
pressure readings from Univera of Central New York that were 
taken within one year after the Veteran's discharge from 
service showed that the Veteran's hypertension was 
etiologically related to service. 

Therefore, the Board remanded this matter for further 
development in April 2008 requesting an addendum from the VA 
examiner who rendered the July 2007 VA for "an opinion as to 
whether there is 50 percent or better probability that the 
Veteran's hypertension is etiologically related to his 
military service... [and] should specifically address the blood 
pressure readings taken at the Univera of Central New York."  
See Board Remand, dated August 2009 

Another VA opinion was given in August 2008.  However, while 
the August 2008 opinion noted the Veteran's 1992 blood 
pressure readings from Univera of New York, again, the 
opinion did not specifically address whether they were 
etiologically related to the Veteran's military service.  
Therefore, the Board found that this opinion was inadequate 
and remanded it for compliance. 

In October 2009, the Veteran's claims file was sent to the VA 
examiner for further development according to the August 2008 
Board remand instructions.  The examiner noted that the 
Veteran stated he was currently taking prescription 
medication daily to maintain his well controlled blood 
pressure.  The Veteran's blood pressure was 150/99, 140/100, 
140/100.  See VA examination, dated October 2009.   

Upon examination and review of the claims file, the VA 
examiner opined that "[t]here is no evidence that [the 
Veteran's] essential hypertension is etiologically related to 
his military service."  The examiner noted that the March 
1992 blood pressure reading of 130/100 from Univera of 
Central New York was in the settling of aggravating right 
shoulder pain.  The Veteran's blood pressure from April 1992 
to October 1996 did not meet the criteria for diagnosis of 
hypertension.  The examiner further noted that for an 
accurate diagnosis of hypertension requires blood pressure 
readings on patients "who are not acutely ill and is based 
on the average of [two] or more properly measured readings at 
each of [two] or more visits after an initial screen."  
Furthermore, a hypertension diagnosis requires "multiple 
checks with repeated measurements meeting the range of 
systolic 140-159 or diastolic 90-99."  Here, the Veteran's 
blood pressure readings, in the examiner's opinion, did not 
meet the "criteria for a diagnosis of hypertension in the 
year following discharge from military service."  Id. 

Based on the evidence in the record, the Board must deny the 
Veteran's claim of service connection for hypertension.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  The first recorded diagnosis of hypertension occurred 
in August 1997; six years after the Veteran left service.  

Despite the Veteran's claims that his hypertension was a 
result of service, the Court has held that lay persons, such 
as the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of his claimed 
condition. 

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable, military service.  However, in 
this case, the length of time between separation and the 
initial diagnosis of hypertension, and, significantly, the VA 
examiner's negative nexus opinion, the evidence for the 
Veteran's claim is outweighed by the countervailing evidence.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Headaches and Psychiatric Disorder

The Veteran asserted that his headaches and psychiatric 
disorder stems from his service.  At the July 2009 Board 
hearing, the Veteran stated that in August 1997 he was 
diagnosed with depression and that he was diagnosed with 
migraines (or headaches) more than 10 years ago.  The Veteran 
further stated that when his elevated blood pressure readings 
were made in 1991 it was when he first noted his  headaches 
began.  See Board hearing transcript. 

According to the in-service treatment records there is no 
evidence of complaint or treatment for depression/psychiatric 
disorders or for headaches.  See in-service treatment 
records.

In August 1997, the Veteran underwent a VA examination to 
evaluate his psychiatric condition.  He reported experiencing 
life or death decision making situation while in the Persian 
Gulf in the early 1990s.  While none of the soldiers he was 
with were killed, he stated witnessing many people who have 
been killed but did not actually kill himself.  Upon 
returning to the United States the Veteran noted fatigue, 
short term memory loss, joint pain, sleep problems, 
headaches, and cold sores.  He lost interest in the 
activities he used to enjoy, experienced weight gain  and 
reported guilt.  He denied suicidal ideation.  The Veteran 
was neatly dressed with good eye contact at his examination 
and affect was appropriate to content but somewhat depressed.  
There was no evidence the Veteran was experiencing any 
psychotic thought content or processes, "recent and remote 
memory was grossly intact.  Insight and judgment were fair."  
See VA examination, dated August 1997.

The Veteran was diagnosed with depressive disorder and 
tension headaches.  The examiner stated "[i]t is unclear to 
what extent direct physiological affects of a general medical 
condition are contributing to his condition.  He does meet 
criteria for depressive episode such as depressed mood, 
diminished interest, significant weight gain, insomnia, 
fatigue and loss of energy, and diminished ability to think 
or concentrate."  Id. 

Therefore, with respect to his claimed psychiatric disability 
and headaches, such have been diagnosed as depressive 
disorder and tension headaches.  As the symptoms are 
attributable to a clinical diagnosis, service connection for 
psychiatric disability  and headaches resulting from an 
undiagnosed illness must be denied.  

In August 2002, the Veteran underwent another VA mental 
examination.  The VA examiner diagnosed the Veteran with 
depressive disorder not otherwise specified, depression 
secondary to current medical complaints.  The examiner 
maintained that the Veteran's depression "direct connection 
between his depression and his medical complaints 
specifically."  The examiner further stated, "[d]ue to the 
fact that this [V]eteran experiences recurring pain in his 
joints, headaches, and respiratory problems, his functional 
ability has been somewhat impaired.  This could typically 
lead to some depressive symptoms in most anyone."   The 
Veteran's current medical complaints include hypertension and 
headaches.  

It is further noted that the March 2005 VA examiner opined 
that the Veteran's headaches were as likely as not related to 
the sustained high blood pressures and that it was likely 
that his headaches would be relieved if his blood pressure 
remained within normal limits.  A similar conclusion was 
drawn by a VA examiner who examined the Veteran in September 
2002.  

As such, the Board previously found the claim of entitlement 
to service connection for headaches inextricably intertwined 
with the claim for service connection for hypertension.  In 
other words, it was determined that the Veteran may be 
entitled to secondary service connection for headaches if 
service connection was established for hypertension.  38 
C.F.R. § 3.310(a) (2009).  Furthermore, the issue of 
entitlement to service connection for a psychiatric disorder 
was found to be intertwined with the issues of entitlement to 
service connection for hypertension and headaches.  In August 
2009, the Board deferred adjudication of the headache and 
psychiatric disability issues.

Despite the Veteran's claim that his headaches and 
psychiatric disorder resulted from his military service or 
due to undiagnosed illness (incurred in service), the claims 
must be denied.  Since his headaches are attributable to a 
clinical diagnosis of hypertension, service connection is not 
warranted.  Furthermore, in this case, because service 
connection has not been granted for a hypertension, service 
connection for headaches and a psychiatric disorder as 
secondary to hypertension must also be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where a claim lacks legal 
merit or legal entitlement, such must be denied as a matter 
of law).  

[It is noted that the Veteran has also been denied service 
connection for chronic joint and muscle pain, breathing 
impairment, and chronic fatigue, which the VA examiner opined 
contributed to the Veteran's depression.]  

Additionally, the Board notes that the evidence does not 
suggest, that any other service-connected disability has 
caused or aggravated the headaches or psychiatric disability 
or that it either had their onset in service or are causally 
related to service.  While the Veteran may attribute these 
disorders and symptoms to his service, he does not have the 
requisite medical training to provide a competent opinion as 
to the etiology of his claimed disabilities.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  In light of the foregoing, 
service connection for headaches and psychiatric disability 
must be denied. 




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches and a 
psychiatric disability to include as due to undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


